DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group A:
Species A1: Shown in Figs. 1-4 with the plurality of ribs being connected to the connecting frame and the first plane to form a first bending angle Theta_B and a second ending angle Theta_C, and the first and second bending angles are unequal with a flat lower case.
Species A2: Shown in Fig. 5 with the outlet 40 being formed from two inclined planes 32 and 18.
Species A3: Shown in Fig. 6 with the outlet 40 having a convex structure 18a on the lower case 11.
Species A4: Shown in Fig. 7 with the outlet having a stepped structure 18b on the lower case 11.
Species A5: Shown in Fig. 8 with the outlet having a wind-guiding plate 19a.
Species A6: Shown in Fig. 9 with the outlet having a wind-guiding plate 19b with a first notch 191 and a second notch 192
Group B:
Species B1: Shown in Figs. 1-4 with the plurality of ribs being connected to the connecting frame and the first plane to form a first bending angle Theta_B and a second ending angle Theta_C, and the first and second bending angles are unequal.
Species B2: Shown in Fig. 10 with the inlet grille 60a having four elongated ribs 62 and two circular connecting frames 61a with an asymmetrical placement of the ribs.
Species B3: Shown in Fig. 11 with the grille 60b having four right-angle bent ribs 62a and two circular connecting frames 61a.
Species B4: Shown in Fig. 12 with the grille having a rectangular (or polygonal) connecting frame 61b.
Species B5: Shown in Fig. 13 with the grille 60d having four right-angle bent ribs 62a and two circular connecting frames 61a with the bent ribs being not parallel to the inlet or outlet direction in the y axis.
Species B6: Shown in Fig. 14 with the grille 60e having six right-angle bent ribs 62a and two circular connecting frames 61a, arranged equidistantly and symmetrically around the opening.
 The species are independent or distinct because the different configurations of the inlets, outlets, and lower plates are not shown to be used together and the I.E. the first embodiment in the disclosure has sloped ribs and a single circular connecting frame, which is distinct from the grille having four right-angle bent ribs and two circular connecting frames 61a of embodiment 8. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention; or
The additional searching required for reviewing the results, potentially numbering in the 1,000s, from key word text searches for limitations such as “(inlet) & (gril$2|grate|shield|protection) & (rib|post|spar) & (slope$3)” or “(inlet) & (gril$2|grate|shield|protection) & (rib|post|spar) & (square|right|orthogonal)” or “(outlet) & (rib|divert$3)” or “(outlet) & (rib|divert$3) near5 (notch|cut|feature)” or “(outlet) & (squared)” or “(outlet) & convex” or “(outlet) & sloped)”
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./               Examiner, Art Unit 3745                                                                                                                                                                                         
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745